Citation Nr: 1450300	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to August 1994.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2011 rating decision, by the Roanoke, Virginia, Regional Office (RO), which granted service connection for right knee strain and assigned a 10 percent disability rating, effective March 31, 2010.  The Veteran perfected a timely appeal of the rating assigned for the right knee disorder.  

On October 31, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The January 2011 rating decision also denied service connection for osteoarthritis of the lumbar spine, but this benefit was subsequently granted by rating decision in June 2012.  The issue of service connection for osteoarthritis of the lumbar spine is therefore no longer in appellate status.  

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that is not already associated with the physical claims folder.  

FINDING OF FACT

Right knee strain is manifested by pain on motion, flexion to 90 degrees and full extension without subluxation or instability.  


CONCLUSION OF LAW

The criteria for an evaluation for in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2010 from the RO to the Veteran, which was issued prior to the RO decision in January 2011.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA provided the Veteran the opportunity to have a hearing.  The Veteran testified before the undersigned Veterans Law Judge in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish his claim, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) extant at the time of the hearing. 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran entered active duty in November 1991.  The service treatment records (STRs) indicate that the Veteran received treatment for complaints of right knee pain since basic training.  In January 1992, he was diagnosed with right patellofemoral pain syndrome.  During another clinical visit in January 1992, he was diagnosed with tendonitis in the right knee.  In June 1993, he was diagnosed with right knee pain.  

The Veteran's application for service connection for a right knee disorder (VA Form 21-526) was received in April 2010.  In a statement in support of claim (VA Form 21-4138), dated in April 2010, the Veteran indicated that he injured his right knee in January 1992 during a night PT run; the next morning, he woke up and the knee had swollen to 3 times its normal size.  The Veteran stated that he was sent to sick call and issued crutches.  The Veteran related that, to this day, he has continued to experience pain, swelling and giving way of the right knee.  

Submitted in support of the Veteran's claim were private treatment reports from Reinholtz Family Chiropractic, Virginia Family Chiropractic and Manassas Internal Medicine, dated from May 2002 through April 2010, which show that the Veteran received ongoing clinical attention and treatment for joint pain.  These records reflect treatment primarily for a back disorder.  These records do not reflect any complaints of or treatment for a right knee disorder.  

The Veteran was afforded a VA examination in June 2010.  At that time, he reported being in the army for 3 years; he noted that the served during the Gulf war, but he did not participate in combat activity.  The Veteran indicated that his right knee condition has existed for 18 years.  The Veteran reported that the right knee causes symptoms that include weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness and pain.  He stated that he does not experience redness, locking, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare-ups once a week, lasting 1 day; he described the severity of the symptoms as 7.  The Veteran noted that the flare-ups are precipitated by physical activity and they occur spontaneously; they are alleviated by rest.  The Veteran further noted that, during the flare-ups, he cannot walk without a noticeable limp; he reported no difficulty with standing or walking.  The Veteran indicated that he has never been hospitalized and he has never had surgery for his right knee.  He further stated that the right knee has not resulted in any incapacitation over the past 12 months.  He has lost time from work as a truck driver due to his condition.  

On examination, it was noted that the Veteran's posture was normal.  The Veteran walked with a normal gait.  Walking was steady.  Examination of the feet does not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The Veteran did not require any assistive devices for ambulation.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignement, drainage, subluxation or guarding of movement.  The right knee revealed clicking.  There was no genu recurvatum, locking pain and crepitus.  There was no ankylosis.  Range of motion in the right knee was from 0 degrees to 140 degrees.  The examiner noted that the right knee joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  X-ray study of the right knee was normal.  The pertinent diagnosis was right knee strain.  The examiner noted that the right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  He noted that the right knee showed no signs of subluxation.  The effect of the condition on the Veteran's usual occupation was pain on walking and bending; the effect of the condition on the Veteran's daily activities was pain on walking and bending.  

On the occasion of a VA joints examination in July 2012, the Veteran indicated that his right knee disability had gotten worse.  The Veteran noted that when he has flare-ups, he cannot walk and usually needs to sit for a while.  Right knee flexion was to 110 degrees, with pain starting at 90 degrees.  Extension was to 0 degrees, with no objective evidence of painful motion.  The examiner noted that the Veteran does not have additional limitation in range of motion of the right knee.  The examiner further noted that the Veteran had functional loss caused by weakened movement, excess fatigability, and pain on movement.  He had pain and tenderness to palpation in the right knee.  Muscle strength was 5/5 in the right knee.  Lachman's test and posterior drawer tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation in the right knee.  The Veteran was not using any assistive devices.  The examiner noted that the impact of the knee/lower leg condition on the Veteran's ability to work is functional limitation due to weakness, pain, stiffness and limitation of motion.  The pertinent diagnosis is right knee strain.  

At his personal hearing in October 2012, the Veteran maintained that he is entitled to a rating in excess of 10 percent for his right knee disorder.  The Veteran reported that he experiences pain on a daily basis; he also reported limitation of motion in the knees.  The Veteran testified that he is unable to extend the knee completely without pain; he stated that he can't put any weight on the knee.  The Veteran also reported that he experiences popping and cracking in the knee joint; he also stated that he has swelling in the knee which is relieved by medication.  The Veteran noted that he walks with a gait because his right leg is longer than the left.  The Veteran related that the main problem with the right knee is instability; he stated that the right leg will go out on him.  The Veteran also noted that he lacks mobility in the right knee.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

The Veteran's right knee strain is rated by analogy under Diagnostic Code 5024, which provides that tenosynovitis will be rated based on limitation of motion, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5003, a 10 percent (maximum) rating is warranted for arthritis of a major joint where there is painful motion, but limited to less than a compensable degree; under this provision, a 10 percent evaluation is for application for a major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004).  

After review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted for the right knee strain.  Significantly, on examination in June 2010, while the Veteran complained of pain, weakness, stiffness and giving way, he had a full range of motion.  The examiner noted that the Veteran had pain with motion; however, he had no additional loss of motion in degrees and there was no fatigue, weakness, lack of endurance, or incoordination.  Moreover, there was no instability noted on examination of the right knee.  More recently, in July 2012, the VA examination noted complaints of right knee pain and restricted flexion to 90 degrees due to pain, but no additional loss on repetitive motion, or due to weakness, fatigability, or incoordination.  Moreover, joint stability tests were normal, and there was no evidence of recurrent patellar subluxation or dislocation in the right knee.  Therefore, none of the evidence of record shows that the Veteran has limitation of extension, any subluxation or lateral instability, limitation of flexion to less than 45 degrees, or any episodes of locking with effusion into the joint.  

The Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion.  However, since there was limited and painful flexion and flare-ups that result in additional pain and function loss, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  The Board further notes that the lay evidence does not suggest that flexion is functionally limited to less than 45 degrees, as required for a higher evaluation under the schedular criteria set out at Diagnostic Code 5260.  His flare-ups have been described as significant, but there is no indication that they are frequent or amount to a more severe, overall disability.  In order to warrant a higher evaluation, the disorder must more nearly approximate the functional equivalent of limitation of flexion to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that the complaints of pain are adequately addressed by the current disability evaluation.  

Moreover, in the absence of any limitation of extension, a separate evaluation based on limited extension is not warranted.  38 C.F.R. § 4.71, Diagnostic Code 5261.  The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for right knee strain for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board finds that the Veteran is competent to report that he has weakness in the right knee and feels that the knee will "give away," thereby claiming instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran's report of giving way (instability) has never been reproduced by a medical professional.  In this case, the Board finds the repeated clinical findings to be more probative than the Veteran's assertions because the clinicians have examined the Veteran with a view toward determining whether there was any ligament or other damage that would cause instability.  The more probative evidence establishes that the Veteran's disability does not cause lateral instability or subluxation.  Thus, a compensable evaluation is not warranted under Diagnostic Code 5257.  

The Board has also considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, impairment of the tibia or fibula, recurrent subluxation or instability, removed or dislocated cartilage, and/or genu recurvatum. However, because the objective evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5257, 5358, 5359, 5262, or 5263.  

The above determinations are based upon consideration of applicable rating provisions. It should also be pointed out that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).  The Veteran's service-connected right knee strain was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The criteria specifically contemplate the level of occupational and social impairment caused by this disability.  The objective symptoms of his disability, namely pain, stiffness, and tenderness have been accurately reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

ORDER

An initial rating in excess of 10 percent for right knee strain is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


